Citation Nr: 1518144	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for lipomas.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1983 to February 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the New York RO.

The issues of entitlement to service connection for back and bilateral ankle disabilities and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had unremitting lipomas during active service and following service separation.  

2.  The Veteran does not have a current disability of the bilateral shoulders, bronchitis, or migraine headaches.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lipomas have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The disabilities at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Lipomas

Service treatment records demonstrate that the Veteran had multiple recurrences and excisions of lipomas during active service, including in October 1995 and April 2004.  The November 2004 retirement examination report notes a history of multiple lipomas, as well as current lipomas noted on examination, indicating that some of the lipomas had been excised due to friction with web gear.  The Veteran did not report any symptoms relating to either the current lipomas or to the sites of excised lipomas (e.g., symptomatic scars).    

Following separation from service in 2005, a May 2005 private treatment note indicates ongoing widespread occurrence of lipomas.  He stated that the current lipomas did not interfere with muscle movement or cause pain, and that he did not wish to have them removed.  The clinician concluded that, provided that the Veteran's lipomas were asymptomatic, they would take a monitoring approach.  

The Board acknowledges that there is no documentation indicating that the current lipomas or the sites of previously excised lipomas have become symptomatic or have otherwise caused residuals.  However, because the service treatment records demonstrate recurrent lipomas during active service, and the post-service May 2005 treatment note along with the Veteran's credible statements indicate that lipomas continue to be present and have been unremitting since separation from active service, the Board has resolved reasonable doubt in the Veteran's favor and finds that service connection for lipomas is warranted.  

Service Connection for Shoulder 
Disabilities, Bronchitis, and Migraine Headaches

The Veteran contends that he has multiple disabilities - including bilateral shoulder disabilities, bronchitis, and migraine headaches - that were incurred during active service.  Specifically, he avers that they first manifested during active service and have continued since service separation.    

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that there are no current disabilities of the bilateral shoulders, bronchitis, or migraine headaches for which service connection can be granted.  While service treatment records do show manifestations of symptoms of these disabilities, post-service treatment records do not show ongoing or current residuals of those manifestations.  

For instance, with regard to the shoulders, in September 1987, the Veteran sought treatment for severe right shoulder pain of three days' duration.  However, he left the clinic without treatment, stating that he had to get back to work.  

In April 1993, the Veteran sought treatment for an injury to his left shoulder, reporting that he stressed his shoulder while doing push-ups.  He was diagnosed with a soft tissue injury and given a sling.  

Other than these two episodes, there is no further mention of shoulder problems during active service.  Indeed, at a June 1989 periodic medical examination, the Veteran checked "no" next to "painful or trick shoulder," did not report any shoulder symptoms, and clinical evaluation of the upper extremities was marked as normal.  In addition, a June 2003 pre-deployment examination report is also negative for any shoulder complaints.  Finally, at the November 2004 retirement examination, the Veteran did not report any shoulder problems, despite reporting symptoms in other areas, such as the ankles, left thumb, and back, nor was there any notation of findings or diagnoses of a shoulder disability.  

Following separation from service in 2005, post-service treatment records do not show any complaints, findings, treatment, or diagnosis of a bilateral shoulder disability. 

Next, the Veteran was diagnosed with bronchitis in April 2002, which progressed to pneumonia in May 2002.  However, there is no documentation of recurrent bronchitis or any further mention of respiratory problems during active service, including at the November 2004 retirement examination.  

Following separation from service in 2005, post-service treatment records do not show any complaints, findings, treatment, or diagnosis of bronchitis. 

Finally, service treatment records show several episodes of headaches.  For instance, in April 1985, the Veteran sought treatment for a headache of 2 or 3 hours in duration, with no history of similar headaches in the past.  It was noted that he had been working on the flight line near heavy fumes.  The clinician assessed a headache of unknown cause.  

In September 1995, the Veteran reported experiencing headaches twice weekly.  He stated that he had experienced headaches throughout adulthood, but that they had increased in frequency over the prior six months.  The clinician assessed a muscle contraction/mixed migraine.  There is no further documentation of complaints or diagnoses of migraines or headaches during active service, and the Veteran did not mention headaches at his November 2004 retirement examination.  

Moreover, post-service medical records do not show any complaints, findings, treatment, or diagnosis of migraine headaches.    

After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has current disabilities of the bilateral shoulders, bronchitis, or migraine headaches for which service connection can be granted.  Namely, while the service treatment records show episodes of symptoms of these disabilities, it appears that those symptoms resolved prior to separation, as the Veteran did not mention any symptoms of the claimed disabilities at his November 2004 retirement examination, despite mentioning other symptoms he believed began during his active service, providing highly probative evidence against his claim.  Moreover, post-service treatment records are negative for complaints, findings, treatment, or diagnoses of the claimed disabilities.  

Because the Veteran does not have a current diagnosis of the claimed bilateral shoulder disability, bronchitis, or migraine headaches, the claim for service connection for these disabilities must be denied.  Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as in this case, that holding would not apply. 

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, as explained above, post-service medical records, which show treatment for other medical problems, do not document complaints or findings of the claimed disabilities.  It is presumed that the Veteran would report symptoms of all medical issues for which he desired treatment; therefore, the lack of reporting any symptoms of his claimed disabilities since service separation in 2005 is highly probative evidence against his current claim that he has had ongoing symptoms of the claimed disabilities since active service.  While the Veteran is competent to relate symptoms, under the circumstances of this case, his allegations are outweighed by the competent and credible medical evidence.  For these reasons, the Board finds that weight of the evidence that is of record outweighs the Veteran's contentions regarding the existence of current disabilities of the shoulders, bronchitis, or migraine headaches.  

In this case, the preponderance of the evidence reveals that the Veteran does not have current disabilities of the shoulders, bronchitis, or migraine headaches which may be service-connected.  The post-service treatment records, which show no findings or diagnoses of any of the claimed disabilities, provide particularly negative evidence against the claim, outweighing the Veteran's current statements made in the context of his service connection claim.  He has presented no evidence showing a finding or diagnosis of disabilities of the bilateral shoulders, bronchitis, or migraine headaches.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral shoulder disability, bronchitis, and migraine headaches.  The objective medical evidence in this case not only does not support the Veteran's claim, but provides highly probative evidence against the claim.    

For these reasons, service connection for a bilateral shoulder disability, bronchitis, and migraine headaches must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for the claimed disabilities, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  The duty to notify was satisfied in this case by way of a February 2010 letter.   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed disabilities; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, as explained in detail above, the weight of the evidence demonstrates that there is no current disability or persistent or recurring symptoms of a disability with regard to the claimed bilateral shoulder disability, bronchitis, or migraine headaches.  Therefore, an examination or opinion is not necessary to decide the appeal with regard to those disabilities.  

Because there are no current disabilities to which a competent medical opinion could relate to active service, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a bilateral shoulder disability, bronchitis, or migraine headaches.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, the holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for lipomas is granted.  

Service connection for a bilateral shoulder disability is denied.

Service connection for bronchitis is denied.

Service connection for migraine headaches is denied.  


REMAND

The Veteran contends that he has disabilities of the back and bilateral ankles that were incurred during active service.  Specifically, he avers that the back and ankle disabilities were caused by physical training, running, and repeated parachute landings, and that his current sleep apnea began during active service.  

His service treatment records reflect recurrent episodes and/or symptoms of back and ankle problems.  For instance, with regard to the claimed back disability, service treatment records include two different Adult Preventative and Chronic Care Flowsheets which list "back pain" under the "Chronic Illness" section.  

In May 2000, the Veteran reported a painful right sacral joint with pain extending into the right thigh.  On physical examination, he had full range of motion and good strength, and he was diagnosed with right sciatica associated with mechanical low back pain.  

At the November 2004 retirement examination, the Veteran reported a history of occasional lower back pain/strain, but the clinician noted a normal examination of the back with no symptoms at present.  

In January 2005, the Veteran again reported pain in the right lower back area along with symptoms of an upper respiratory infection, but no diagnosis or treatment was rendered with regard to the back complaints.  

Several weeks prior to service separation, a February 2005 private hospital note indicates a diagnosis of a right lumbar strain with spasm, and directed the Veteran to rest and ice the back, and take pain medication and a muscle relaxant.  

Next, with regard to the claimed bilateral ankle disability, service treatment records show that the Veteran sustained an acute sprain to the left ankle in October 1998, and reported an extensive history of ankle injuries due to parachute landing and running.  An x-ray study revealed an avulsion fracture of the distal tip of the lateral malleolus.  

At the November 2004 retirement examination, the Veteran reported a history of bilateral ankle sprains and current occasional ankle pain, right greater than left.  On examination, there was mild ankle laxity bilaterally.  In addition, the Veteran reported that, three weeks prior, he had twisted his right ankle and had recurring pain.    

While service treatment records do show symptoms of back and ankle problems, post-service treatment records since 2005 do not show any documentation of ongoing, unremitting symptoms of back or ankle disabilities or a diagnoses of underlying back or ankle disabilities.  

In light of this Veteran's many years of service, his report of back and ankle problems at the time of his retirement, and his credible report of ongoing back and ankle problems, the Board finds that a VA examination is necessary to determine if the Veteran has current back and/or ankle disabilities which are related to his in-service back and ankle problems.  

With regard to the sleep apnea claim, service treatment records are negative for any reports, complaints, symptoms, findings, or diagnosis of sleep apnea during active service.  In addition, sleep apnea was not diagnosed until March 2008, when a sleep study confirmed the diagnosis.  However, a March 2008 private treatment note indicates that the Veteran and his wife reported a "long-standing history" of loud snoring, and, on his claim form, the Veteran noted that his sleep apnea began in 1990, during active service.  Both the Veteran and his wife are competent to report symptoms of sleep apnea, and their statements are consistent with the Veteran's current claim that his sleep apnea began during active service.  Therefore, the Board finds that a VA opinion is necessary to determine whether the current sleep apnea began during or is related to active service.   

Accordingly, the issues of entitlement to service connection for back and bilateral ankle disabilities and sleep apnea are REMANDED for the following action:

1.  Obtain a VA examination and opinion addressing the causation or etiology of any current back or bilateral ankle disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any current back and/or bilateral ankle disabilities, if present.  

b.  Next, if there are current back and/or bilateral ankle disabilities, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current back and/or bilateral ankle disabilities were incurred during or caused by active service?  The examiner should address the complaints of recurrent back and ankle problems documented in the service treatment records in rendering his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed back and bilateral ankle disabilities.

2.  Obtain a VA opinion (or examination, if deemed necessary) addressing the causation or etiology of the Veteran's current sleep apnea.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current sleep apnea was incurred during or caused by active service?  The examiner should consider the Veteran's statements regarding the inception of his sleep apnea symptoms in rendering his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed sleep apnea.

3.  When the development requested has been completed, the issues of entitlement to service connection for back and bilateral ankle disabilities and sleep apnea should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


